Opinion oe the Court by
Judge Hardin :
We think the two instructions which the Circuit Court seems to have given the jury at the request of both parties are at least as favorable to the appellant as he had a right to ask, and if the court erred in giving either of them it was to the prejudice of the appellee rather than the appellant; nor do we think the court committed any error in' overruling the motion of the appellant for a new trial. On some questions of fact in issues the evidence was conflicting, but on the whole it authorized the jury to find as they did, and, we think, the court rightly refused to grant appellant a new trial.
Therefore, the judgment is affirmed.